DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  “mounted as an insert to the external wall” is believed to be in error for --mounted as an insert through the external wall--.  Mounting an insert to a wall will result in the disturbance member not being an insert, and it is shown in the drawings that the insert passes through the wall, so it has been interpreted as mounting the insert through the wall.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a polyhedral vortex generating member”, and the claim also recites “preferably tetrahedral or pyramidal” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Porte 6,131,855 in view of Mazzitelli 4,696,442.
	In regards to Independent Claim 9 and Dependent Claims 10, 13, 14 and 16, Porte teaches an air intake (9) of an aircraft turbojet engine nacelle (6, 7, 8, 9) extending along an axis X in which an air stream circulates from upstream to downstream (axis through center of engine of figure 1), the air intake extending circumferentially about axis X and comprising an internal wall (internal wall of 9 downstream of 16 in figure 2) pointing to axis X to guide an internal air stream (air stream through fan 3) and an external wall which is opposite to the internal wall (wall 9 shown in figure 1), to guide an external air stream, the walls being connected through a leading edge (16) and an internal partition wall (20) so as to delimit an annular cavity (21), the air intake comprising means (12) for injecting at least one hot air stream (17) into the internal cavity and at least one ventilation opening (18) formed in the external wall to allow exhaust of the hot air stream after heating the internal cavity (as shown in figure 2).  However, Porte does not teach that the air intake is characterized in that it comprises at least one member for disturbing the external air stream, positioned upstream of the ventilation opening, which extends projecting outwardly from the external wall, the disturbance member being a polyhedral, preferably tetrahedral or pyramidal, vortex generating member.  Mazzitelli teaches two disturbance members (12, which are both longer than the opening 11 with a length to height ratio of 3:1 or 4:1, Col. 5, l. 65 to Col. 6, l. 3, and are mounted to the wall as two ridges as shown in figure 2) upstream from an air port (11) on the outer wall of an aircraft surface (10) that are polyhedral in shape (12 are rectangular as shown in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to mount the disturbance members of Mazzitelli upstream of the ventilation opening of Porte, in order to reduce the thickness of the boundary layer at the opening (Abstract).
	Regarding Dependent Claims 11 and 12, Porte in view of Mazzitelli teaches the invention as claimed and discussed above.  However, Porte in view of Mazzitelli does not teach the distance between the disturbance member and the ventilation opening being 0.5 and 3 times the length of the disturbance member or less than 2 times the length of the ventilation opening.  Mazzitelli teaches that the distance (L) between the disturbing member (12) and opening (11) can not be too great or too short or the vortices will either dissipate or not have enough time to form near the opening (Col. 6, ll. 11-18).  Therefore, Mazzitelli recognizes that the distance between the disturbing members and the opening is a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the distance reduces the time allowed for a vortex to form, and increasing the distance can cause the vortex to dissipate. Therefore, since the general conditions of the claim, i.e. the distance between the disturbance members and the opening, were disclosed in the prior art by Mazzitelli, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the distance between the disturbance members and opening of Porte in view of Mazzitelli be 0.5 and 3 times the length of the disturbance member or less than 2 times the length of the opening, in order to allow the vortices to form at the opening.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Porte in view of Casado-Montero 2019/0390601.
	In regards to Independent Claim 9 and Dependent Claim 15, Porte teaches an air intake (9) of an aircraft turbojet engine nacelle (6, 7, 8, 9) extending along an axis X in which an air stream circulates from upstream to downstream (axis through center of engine of figure 1), the air intake extending circumferentially about axis X and comprising an internal wall (internal wall of 9 downstream of 16 in figure 2) pointing to axis X to guide an internal air stream (air stream through fan 3) and an external wall which is opposite to the internal wall (wall 9 shown in figure 1), to guide an external air stream, the walls being connected through a leading edge (16) and an internal partition wall (20) so as to delimit an annular cavity (21), the air intake comprising means (12) for injecting at least one hot air stream (17) into the internal cavity and at least one ventilation opening (18) formed in the external wall to allow exhaust of the hot air stream after heating the internal cavity (as shown in figure 2). However, Porte does not teach that the air intake is characterized in that it comprises at least one member for disturbing the external air stream, positioned upstream of the ventilation opening, which extends projecting outwardly from the external wall, the disturbance member being a polyhedral, preferably tetrahedral or pyramidal, vortex generating member.  Casado-Montero teaches a disturbance member (6) upstream from an air port (1) through the outer wall of an aircraft surface (fin 6 extends through a hole in 3 from an internal cavity in figure 2) that are polyhedral in shape (fin 6 can be polyhedral in shape).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to mount the disturbance member of Casado-Montero upstream of the ventilation opening of Porte, in order to reduce separation of the boundary layer at the opening (paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741